Name: 95/449/EC, Euratom, ECSC: Commission Decision of 2 October 1995 adjusting the weightings applicable from 1 November 1993 to the remuneration of officials of the European Communities serving in third countries
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  economic conditions;  cooperation policy;  monetary economics
 Date Published: 1995-11-04

 Avis juridique important|31995D044995/449/EC, Euratom, ECSC: Commission Decision of 2 October 1995 adjusting the weightings applicable from 1 November 1993 to the remuneration of officials of the European Communities serving in third countries Official Journal L 263 , 04/11/1995 P. 0026 - 0027COMMISSION DECISION of 24 October 1995 on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 1996 (Text with EEA relevance) (95/469/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 32 thereof, Whereas in drawing up the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community for 1996, and each programme, both the interest of each programme for the Community and the volume of available appropriations must be taken into account; Whereas, as regards zoonoses, the Commission has approved, by Decision 94/507/EC (3), the plan presented by Denmark to monitor and control salmonella in poultry; Whereas Denmark has supplied the Commission with all the information enabling it to assess the interest for the Community of providing a financial contribution to the programme for 1996; Whereas Greece and Portugal have submitted a control programme for echinoccosis/hydatidosis; whereas the Commission has examined these programme from both the veterinary and the financial point of view; Whereas the programmes on the list set out in this Decision will have to be approved individually at a later date; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The programmes listed in the Annex hereto shall qualify for a financial contribution from the Community in 1996. 2. For the programmes referred to in paragraph 1, the proposed rate and amount of the Community financial contribution shall be as set out in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 October 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX >TABLE>